       Case 2:18-cv-00862-BAT Document 27 Filed 01/03/19 Page 1 of 2




1
2

3
4

5
6

7                                                                         Hon. Brian A Tsuchida
8

9                                UNITED STATES DISTRICT COURT
10                              WESTERN DISTRICT OF WASHINGTON
11                                           AT SEATTLE
12                                                    )   Docket No. 2:18-cv-00862-BAT
13   OSCAR LEE OLIVE, IV., an individual              )
                                                      )
14                 Plaintiff,                         )
15          vs.                                       )
                                                      )
16   HAYLEY MARIE ROBINSON, an                        )
     individual,
17                                                    )
             and                                      )   Plaintiﬀ’s Joinder of Additional
18
                                                      )   Parties.
     JUSTUS KEPEL, an individual, and Does
19   1-20 inclusive                                   )
                                                      )
20
                                                      )
21                 Defendants.                        )
                                                      )
22
                                                      )
23                                                    )
24   Plaintiff Oscar Lee Olive, IV submits his response to the need of Additional Parties due
25   by the court. At this time no Joinder of Additional Parties is needed.
26

27
28   Plaintiff’s Joinder of Additional       - 1! -              Oscar Olive (Plaintiff) Parties
                                                                 101 N. Ocean Drive Suite 132
                                                                 Hollywood, FL 33019
                                                                 850-319-9023
       Case 2:18-cv-00862-BAT Document 27 Filed 01/03/19 Page 2 of 2




1    Dated: January 3, 2019                        Respectfully submitted,

2

3
4

5
6                                           By:   _______________________________

7                                                 Oscar Lee Olive, IV

8                                                 Plaintiff, In Pro Per

9                                                 Oscar.L.Olive@gmail.com

10                                                (850) 319-9023

11
12

13
14

15
16

17
18

19
20

21
22

23
24

25
26

27
28   Plaintiff’s Joinder of Additional   - 2! -               Oscar Olive (Plaintiff) Parties
                                                              101 N. Ocean Drive Suite 132
                                                              Hollywood, FL 33019
                                                              850-319-9023
